EXHIBIT 10.3
PHILADELPHIA INDEMNITY
INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
Agreement No. P304
GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
to

PROPERTY FACULTATIVE AGREEMENT OF REINSURANCE
NO. P304
between
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
and
GENERAL REINSURANCE CORPORATION

                  Article           Page #  
 
               
Article I
  —   SCOPE OF AGREEMENT     1  
Article II
  —   PARTIES TO THE AGREEMENT     1  
Article III
  —   COMMENCEMENT AND TERMINATION     1  
Article IV
  —   BUSINESS SUBJECT TO THIS AGREEMENT     2  
Article V
  —   LIABILITY OF THE REINSURER     2  
Article VI
  —   ALLOCATION OF ADJUSTMENT EXPENSE     3  
Article VII
  —   DEFINITIONS     3  
Article VIII
  —   EXCLUSIONS     5  
Article IX
  —   OTHER REINSURANCE     8  
Article X
  —   REINSURANCE PREMIUM     9  
Article XI
  —   RISK REPORTS AND REMITTANCES     9  
Article XII
  —   REPORTS AND CLAIM REMITTANCES     10  
Article XIII
  —   ERRORS AND OMISSIONS     11  
Article XIV
  —   SPECIAL ACCEPTANCES     11  
Article XV
  —   MANAGEMENT OF CLAIMS AND LOSSES     11  
Article XVI
  —   RECOVERIES     11  
Article XVII
  —   TRIA EXCESS RECOVERY     11  
Article XVIII
  —   RESERVES AND TAXES     12  
Article XIX
  —   OFFSET     12  
Article XX
  —   INSPECTION OF RECORDS     12  
Article XXI
  —   ARBITRATION     13  
Article XXII
  —   INSOLVENCY OF THE COMPANY     13  
Article XXIII
  —   ENTIRE AGREEMENT     14  

Attachments
Appendix A
Nuclear Incident Exclusion Clause — Physical Damage
GENERAL REINSURANCE CORPORATION

 



--------------------------------------------------------------------------------



 



PROPERTY FACULTATIVE AGREEMENT OF REINSURANCE
NO. P304
between
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
One Bala Plaza, Suite 100
Bala Cynwyd, Pennsylvania 19004
(herein collectively referred to as the “Company”)
and
GENERAL REINSURANCE CORPORATION
a Delaware corporation
having its principal offices at
Financial Centre
695 East Main Street P.O. Box 10350
Stamford, Connecticut 06904-2350
(herein referred to as the “Reinsurer”)
In consideration of the promises set forth in this Agreement, the parties agree
as follows:
Article I — SCOPE OF AGREEMENT
As a condition precedent to the Reinsurer’s obligations under this Agreement,
the Company shall cede to the Reinsurer, subject to the terms of the article
entitled RISK REPORTS AND REMITTANCES, the business described in the article
entitled BUSINESS SUBJECT TO THIS AGREEMENT, and the Reinsurer shall accept such
business as reinsurance from the Company. The terms of this Agreement shall
determine the rights and obligations of the parties.
Article II — PARTIES TO THE AGREEMENT
This Agreement is solely between the Company and the Reinsurer. When more than
one Company is named as a party to this Agreement, the first Company named shall
be the agent of the other companies as to all matters pertaining to this.
Agreement. Performance of the obligations of each party under this Agreement
shall be rendered solely to the other party. However, if the Company becomes
insolvent, the liability of the Reinsurer shall be modified to the extent set
forth in the article entitled INSOLVENCY OF THE COMPANY. In no instance shall
any insured of the Company or any claimant against an insured of the Company
have any rights under this Agreement.
Article III — COMMENCEMENT AND TERMINATION
This Agreement shall apply to claims and losses insured under new and renewal
policies of the Company becoming effective at and after 12:01 A.M., January 1,
2008 and shall continue in force until terminated.
GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company

 



--------------------------------------------------------------------------------



 



Either party may terminate this Agreement by sending to the other, by certified
mail to its principal office, notice stating the time and date when, not less
than 90 days after the date of mailing of such notice, termination shall be
effective. Upon termination of this Agreement, the Reinsurer shall continue to
be liable, with respect to policies in force at the time and date of
termination, for claims and losses resulting from Occurrences taking place until
the expiration, cancellation, or next anniversary date, not to exceed one year,
of each such policy of the Company, whichever occurs first.
When all reinsurance is expired or terminated, the Reinsurer shall return to the
Company the reinsurance premium unearned, if any, calculated on the monthly pro
rata basis.
Article IV — BUSINESS SUBJECT TO THIS AGREEMENT
Subject to the terms of the article entitled RISK REPORTS AND REMITTANCES, this
Agreement shall apply to Property Business written by the Company, which is
defined as insurance which is classified in the NAIC form of annual statement as
fire, allied lines, inland marine, commercial multiple peril (property
coverages), homeowners multiple peril (property coverages) or automobile
physical damage (comprehensive and collision), except those lines specifically
excluded in the section entitled EXCLUSIONS, on Risks wherever located in the 50
states of the United States of America including the District of Columbia.
The business subject to this Agreement shall be defined further as Property
Business as written on the Company’s policy forms on file with the Reinsurer.
Article V — LIABILITY OF THE REINSURER
The Reinsurer shall pay to the Company, with respect to each Risk of the Company
ceded hereunder, the amount of Net Loss sustained by the Company in excess of
the Company Retention but not exceeding the Limits of Liability of the Reinsurer
as set forth in the Schedule of Reinsurance or the amount of reinsurance ceded
to the Reinsurer on the monthly bordereau report, whichever is less. However, in
no event shall Net Loss include payments made by the Company under “unlimited”
or “non ceded” coverages unless specific limits of liability have been included
in the total amount of insurance reported and ceded on the monthly bordereau
reports.
SCHEDULE OF REINSURANCE

                              Limits of Liability Class of Business   Company
Retention   of the Reinsurer    
Property Business
               
Risks located in Florida, Hawaii or Harris County, Texas
  $ 75,000,000     $ 30,000,000    
All other Risks
  $ 75,000,000     $ 50,000,000    
Wood Frame Builders Risks
  $ 25,000,000     $ 25,000,000  

GENERAL REINSURANCE CORPORATION

-2-



--------------------------------------------------------------------------------



 



The liability of the Reinsurer shall not exceed $50,000,000 under this Agreement
and all individual facultative certificates issued by the Reinsurer to the
Company during each Agreement Year that this Agreement is in effect with respect
to all Net Loss and Adjustment Expenses combined arising out of all loss or
damage directly or indirectly arising out of, caused by, or resulting from all
Terrorism Occurrences taking place during each Agreement, Year regardless of any
other cause or event contributing to such loss or damage in any way or at any
time, or whether such loss or damage is accidental or intentional.
Article VI — ALLOCATION OF ADJUSTMENT EXPENSE
In addition to payments for its share of Net Loss, the Reinsurer shall pay to
the Company a share of Adjustment Expenses proportionate to the Reinsurer’s
share of Net Loss.
Article VII — DEFINITIONS

  (a)   Company Retention         This term shall mean the amount the Company
and its treaty reinsurers shall retain for their own account; however, this
requirement shall be satisfied if this amount is retained by the Company or its
affiliated companies under common management or common ownership.        
Recoveries from catastrophe reinsurance shall be deemed not to reduce the amount
required with respect to the Company Retention.     (b)   Net Loss         This
term shall mean all payments by the Company within the terms and limits of its
policies in settlement of claims or losses after deduction of salvage and other
recoveries and after deduction of amounts due from all other reinsurance, except
catastrophe reinsurance and except treaty reinsurance within the Company
Retention, whether collectible or not. This term shall not include Adjustment
Expense. If the Company becomes insolvent, this definition shall be modified to
the extent set forth in the article entitled INSOLVENCY OF THE COMPANY.     (c)
  Adjustment Expense         This term shall mean expenditures by the Company
within the terms of its policies in the direct defense of claims and as
allocated to an individual claim or loss (other than for office expenses and for
the salaries and expenses of employees of the Company or of any subsidiary or
related or wholly owned company of the Company) made in connection with the
disposition of a claim, loss, or legal proceeding including investigation,
negotiation, and legal expenses; court costs; prejudgment interest; and
postjudgment interest.     (d)   Risk         The Company shall establish what
constitutes one Risk provided:

GENERAL REINSURANCE CORPORATION

-3-



--------------------------------------------------------------------------------



 



  (1)   A Building and its contents, including time element coverages, shall
never be considered more than one Risk;     (2)   When two or more Buildings and
their contents are situated at the same general location, the Company shall
identify on its records at the time of acceptance by the Company those
individual Buildings and their contents that are considered to constitute each
Risk; if such identification is not made, each Building and its contents shall
be considered to be a separate Risk;     (3)   Multiple general locations shall
never be combined and considered one Risk.

  (e)   Building         This term shall mean each separately roofed structure
enclosed within exterior walls.     (f)   Total Insured Value         This term
shall mean the sum total of property values for the Risk ceded according to the
policy form written.     (g)   Terrorism Occurrence

  (1)   An Act of Terrorism means an activity, including the threat of an
activity or any preparation for an activity, that (a) causes either (i) damage
to property, or (ii) injury to persons; and (b) appears to be intended to: (i)
intimidate or coerce a civilian population, or (ii) disrupt any segment of an
economy, or (iii) influence the policy of a government by intimidation or
coercion, or (iv) affect the conduct of a government by destruction,
assassination, kidnapping or hostage-taking, or (v) advance a political,
religious or ideological cause; provided, however, that an Act of Terrorism for
purposes of this definition shall not include any act or threat as described
above perpetrated by an official, employee or agent of a foreign state acting
for or on behalf of such state.     (2)   An Act of Terrorism is also deemed to
include any act authorized by a governmental authority for the purpose of
preventing, terminating, countering or responding to any act or threat of
terrorism or for the purpose of preventing or minimizing the consequences of any
act or threat of terrorism.

  (h)   Agreement Year         This term shall mean each twelve month period
commencing on January 1st.

GENERAL REINSURANCE CORPORATION

-4-



--------------------------------------------------------------------------------



 



Article VIII — EXCLUSIONS
This Agreement shall not apply to:

  (a)   Business assumed by the Company other than reinsurance assumed from
affiliated companies;     (b)   Nuclear incident per the Nuclear Incident
Exclusion — Physical Damage - Reinsurance attached hereto;     (c)   Any loss or
liability accruing to the Company directly or indirectly from any insurance
written by or through any pool or association including pools or associations in
which membership by the Company is required under any statutes or regulations;  
  (d)   Any liability of the Company arising from its participation or
membership in any insolvency fund;     (e)   Any loss or damage directly or
indirectly arising out of, caused by, or resulting from war, including
undeclared or civil war; warlike action by a military force, including action in
hindering or defending against an actual or expected attack, by any government,
sovereign or other authority using military personnel or other agents; or
insurrection, rebellion, revolution, usurped power or action taken by
governmental authority in hindering or defending against any of these. War
includes any activity that would be included as an Act of Terrorism, but for the
fact that such activity was perpetrated by an official, employee or agent of a
foreign state acting for or on behalf of such state. Such loss or damage is
excluded regardless of (i) any other cause or event contributing to such loss or
damage in any way or at any time, or (ii) whether such loss or damage is
accidental or intentional.     (f)   Business written on a layered basis,
whether primary or excess of loss and business written on a co-indemnity,
co-insurance or shared basis;     (g)   Business not written 100% by the
Company;     (h)   Risks or policies written with a deductible or franchise of
more than $100,000; however, this exclusion shall not apply to Risks or policies
which provide a percentage deductible or franchise in connection with windstorm;
    (i)   Wood Frame Builders Risks which have a Total Insured Value of more
than $50,000,000 and all other Risks which have a Total Insured Value of more
than $200,000,000, unless submitted to the Reinsurer for special acceptance and
accepted by the Reinsurer in accordance with the provisions of the article
entitled SPECIAL ACCEPTANCES;     (j)   Insurance against:

  (1)   Any earth movement (other than sinkhole collapse), such as earthquake,
landslide, mine subsidence or earth sinking, rising

GENERAL REINSURANCE CORPORATION

-5-



--------------------------------------------------------------------------------



 



      or shifting; however, this exclusion shall not apply to ensuing loss by
fire or explosion not otherwise excluded;     (2)   Volcanic eruption, explosion
or effusion; however, this exclusion shall not apply to ensuing loss by fire or
volcanic action not otherwise excluded.

Except for Risks located in the State of California, this exclusion shall not
apply to the coverages of accounts receivable, fine arts, valuable papers or
electronic data processing equipment, media and extra expense when the perils
set forth in (1) and (2) above are written in conjunction with otherwise
eligible perils;

  (k)   Insurance against flood, surface water, waves, tidal waves, overflow of
any body of water, or their spray, all whether driven by wind or not;     (I)  
Difference in conditions insurance and similar kinds of insurance, howsoever
styled;     (m)   Insurance against earthquake sprinkler leakage;     (n)  
Loss, damage, costs or expenses arising out of the release, discharge,
dispersal, or escape of pollutants; the extraction, removal, clean up,
containment, monitoring, or detoxification of pollutants; or the removal,
restoration, or replacement of polluted land or water, but this exclusion does
not preclude coverage for loss, damage, costs, or expenses which are covered
under Insurance Services Office basic wordings promulgated on or after April 1,
1986. However, this exclusion does not apply to any Risk located in a
jurisdiction which has not approved the Insurance Services Office wordings or
where other regulatory constraints prohibit the Company from implementing such
wordings. If the Company elects to file an endorsement independent of ISO, such
endorsement will be deemed a suitable substitute provided the Company has
submitted the wording to the Reinsurer and received the Reinsurer’s prior
approval. Nevertheless, if the insured elects to purchase any “buy back” or
additional coverage options, such options shall not be covered hereunder even if
such options are provided by or covered under ISO wordings;     (o)   Any loss
or damage caused by or resulting from:

  (1)   Explosion of steam boilers, steam pipes, steam engines or steam turbines
owned by, leased by or operated under the control of the insured; however, this
exclusion shall not apply to loss or damage resulting from fire or combustion
explosion, nor to loss or damage caused by or resulting from the explosion of
gases or fuel within the furnace of any fired vessel or within the flues or
passages through which the gases of combustion pass;     (2)   Artificially
generated electric current, including electric arcing, that disturbs electrical
devices, appliances or wires; however,

GENERAL REINSURANCE CORPORATION

-6-



--------------------------------------------------------------------------------



 



      this exclusion shall not apply to ensuing loss by fire not otherwise
excluded;     (3)   Mechanical breakdown, including rupture or bursting caused
by centrifugal force; however, this exclusion shall not apply to any resulting
loss or damage caused by elevator collision;

  (p)   Vacant or unoccupied properties;     (q)   Losses with respect to
overhead transmission and distribution lines (including those used by cable
operators and telecommunications providers) and their supporting structures,
other than those on or within 1,000 feet of the insured premises. However,
public utilities extension and/or suppliers extension and/or contingent business
interruption coverage are not subject to this exclusion, provided these are not
part of a transmitters’ or distributors’ policy;     (r)   Petrochemical Risks,
including oil refining and processing, petrochemical operations, pipelines, tank
farms, gas processing, and any hydrocarbon processing;     (s)   Railroad
property;     (t)   Offshore property Risks;     (u)   Mobile homes unless
written as part of a commercial multiple peril policy;     (v)   Watercraft,
other than watercraft insured under a standard homeowners policy;     (w)  
Insurance on growing crops;     (x)   Inland marine business with respect to the
following:

  (1)   All bridges, dams, tunnels, piers and wharves;     (2)   Cargo insurance
when written as such with respect to ocean, lake, or inland waterways vessels;  
  (3)   Faulty film, tape, processing and editing insurance and cast insurance;
    (4)   Drilling rigs for natural fuels;     (5)   Furriers’ customers
policies;     (6)   Garment contractors policies;     (7)   Insurance on
livestock under so-called “mortality policies”;
    (8)   Jewelers’ block policies and furriers’ block policies;

GENERAL REINSURANCE CORPORATION

-7-



--------------------------------------------------------------------------------



 



  (9)   Mining equipment while underground;     (10)   Transit;     (11)  
Radio, television, telephone towers or other towers used in communications;    
(12)   Registered mail and armored car insurance;

  (y)   Risks that involve the manufacture or fabrication of chips and or
integrated circuits that operate in a clean room environment.     (z)   Risks
which have an insurable value of $5,000,000 or more on any of the following
coverages:

  (1)   Accounts receivable;     (2)   Valuable papers;     (3)   Fine arts;    
(4)   Electronic data processing equipment, media, and extra expense;

  (aa)   Business classified as fidelity;     (bb)   Credit insurance;     (cc)
  Mortgage impairment insurance and similar kinds of insurance, howsoever
styled, providing coverage to an insured with respect to its mortgagee interest
in property or its owner interest in foreclosed property;     (dd)   Contingent
business interruption insurance;     (ee)   Risks located on the keys and
islands listed in Appendix A attached hereto;     (ff)   Risks located within
1,000 feet of tidal waters in Hawaii and Risks located within one mile of tidal
water including the Intracoastal Waterway, as respects the Gulf of Mexico from
Brownsville, Texas to Key West, Florida and the Atlantic Ocean from Key West,
Florida through Cape Cod, Massachusetts and Risks excluded by the Company’s
“2008 Property Guidelines-Florida” edition 1-2008 and the Company’s “Windstorm
Underwriting Guidelines” edition 11-2007.

Article IX — OTHER REINSURANCE
The obligations of the Company to reinsure business falling within the scope of
this Agreement and of the Reinsurer to accept such reinsurance are mandatory and
no other reinsurance (either facultative or treaty) is permitted, except treaty
reinsurance within the Company
GENERAL REINSURANCE CORPORATION

-8-



--------------------------------------------------------------------------------



 



Retention. In no event, however, shall the amount required with respect to the
Company Retention be reduced.
Article X — REINSURANCE PREMIUM
The Company shall pay to the Reinsurer, with respect to each Risk reinsured
hereunder, a reinsurance premium calculated per the “Extranet Tool” provided to
the Company by the Reinsurer.
Article XI — RISK REPORTS AND REMITTANCES
Risks subject to this Agreement shall be reported by the Company to the
Reinsurer no later than 185 days after the close of the month in which the
Company’s liability attaches, increases, or renews.
If the Company fails to notify the Reinsurer within 185 days after the close of
the month in which the Company’s liability attaches, increases, or renews, of an
otherwise eligible Risk, the Risk may be specially accepted in accordance with
the article entitled SPECIAL ACCEPTANCES.
The bordereau report provided through the “Extranet Tool” shall include for each
Risk ceded:

  (1)   Name(s) of insured(s);     (2)   Location(s);     (3)   Policy
number(s);     (4)   Transaction description (new, renewal, endorsement);    
(5)   Reinsurance term (multi year policies must be ceded annually to this
Agreement);     (6)   Total Insured Value;     (7)   Construction;     (8)  
Sprinklered or non sprinklered;     (9)   ISO protection class;     (10)   Risk
occupancy;     (11)   Company Retention;     (12)   Reinsurance limit;     (13)
  Pro rata ceded premium.

GENERAL REINSURANCE CORPORATION

-9-



--------------------------------------------------------------------------------



 



The amount due the Reinsurer shall be remitted within 45 days after the close of
the month.
Article XII — REPORTS AND CLAIM REMITTANCES

  (a)   Claims and Losses         The Company shall report promptly to the
Reinsurer, but within no more than 25 days, each claim or loss which, in the
Company’s opinion, may involve the reinsurance afforded by this Agreement. The
Company shall advise the Reinsurer of the estimated amount of Net Loss and
Adjustment Expense in connection with each such claim or loss and of any
subsequent changes in such estimates.         Promptly upon receipt of a
definitive statement of Net Loss and Adjustment Expense from the Company, but
within no more than 25 days, the Reinsurer shall promptly pay to the Company the
Reinsurer’s portion of Net Loss and the Reinsurer’s portion of Adjustment
Expense, if any. Any subsequent changes in the amount of Net Loss and/or
Adjustment Expense shall be reported by the Company to the Reinsurer and the
amount due either party shall be remitted promptly, but within no more than
25 days.     (b)   P.C.S. Catastrophe Bulletins         The Company shall
furnish to the Reinsurer, upon request, the following information with respect
to each catastrophe set forth in the Catastrophe Bulletins published by the
Property Claim Services:

  (1)   The preliminary estimates of the amount recoverable from the Reinsurer;
    (2)   The Reinsurer’s portion of claims, losses and Adjustment Expenses paid
less salvage recovered during each calendar quarter;     (3)   The Reinsurer’s
portion of reserves for claims, losses, and Adjustment Expenses at the end of
each calendar quarter.

  (c)   General         In addition to the reports required by (a) and
(b) above, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer’s quarterly and annual
statements and internal records.         All reports shall be rendered on forms
or in format acceptable to the Company and the Reinsurer.

GENERAL REINSURANCE CORPORATION

-10-



--------------------------------------------------------------------------------



 



Article XIII — ERRORS AND OMISSIONS
The Reinsurer shall not be relieved of liability because of an error or
accidental omission, that is transcriptional in nature, of the Company, in
reporting any claim or loss or any business reinsured under this Agreement,
provided that the Risk(s) involving such error or accidental omission is
(are) reported to the Reinsurer in accordance with the article entitled RISK
REPORTS AND REMITTANCES and provided that such error or accidental omission is
rectified immediately after discovery.
The Reinsurer shall be obligated only for the return of the premium paid for
business reported but not reinsured under this Agreement.
Article XIV — SPECIAL ACCEPTANCES
Business not within the terms of this Agreement may be submitted to the
Reinsurer for special acceptance and, if accepted by the Reinsurer, shall be
subject to all of the terms of this Agreement except as modified by the special
acceptance.
Article XV — MANAGEMENT OF CLAIMS AND LOSSES
The Company shall investigate and settle or defend all claims and losses. When
requested by the Reinsurer, the Company shall permit the Reinsurer, at the
expense of the Reinsurer, to be associated with the Company in the defense or
control of any claim, loss, or legal proceeding which involves or is likely to
involve the Reinsurer. All payments of claims or losses by the Company within
the terms and limits of its policies which are within the limits set forth in
this Agreement shall be binding on the Reinsurer, subject to the terms of this
Agreement.
Article XVI — RECOVERIES
The Company shall pay to or credit the Reinsurer with the Reinsurer’s portion of
any recovery obtained from salvage, subrogation, or other insurance. Adjustment
Expense for recoveries shall be deducted from the amount recovered. However, if
the Adjustment Expense incurred in obtaining recoveries exceeds the amount
recovered, if any, the excess Adjustment Expense shall be apportioned between
the parties in proportion to the liability of each party for the loss before the
recovery was obtained.
The Reinsurer shall be subrogated to the rights of the Company to the extent of
its loss payments to the Company. The Company agrees to enforce its rights of
salvage, subrogation, and its rights against insurers or to assign these rights
to the Reinsurer.
Recoveries shall be distributed to the parties in an order inverse to that in
which their liabilities accrued.
Article XVII — TRIA EXCESS RECOVERY
As respects any “Insured Loss”, as defined in the Terrorism Risk Insurance Act
of 2002 as subsequently amended (the “Act”), for which the Reinsurer makes a
payment to the Company under this Agreement, the following provisions shall
apply:
GENERAL REINSURANCE CORPORATION

-11-



--------------------------------------------------------------------------------



 



1.   These provisions shall apply separately to each “Program Year” (as defined
in the Act).   2.   The term “Affiliated Companies” shall mean the Company named
in this Agreement and all of its affiliates (as “affiliate” is defined under the
Act).   3.   If the sum of:

  (a)   Financial assistance provided under the Act to the Affiliated Companies
with respect to all Insured Loss that applies to the Program Year; and     (b)  
Amounts recovered by or credited to the Affiliated Companies under all
reinsurance which the Affiliated Companies purchase, including but not limited
to this reinsurance, all other treaty reinsurance and all facultative, in
respect of any of the Affiliated Companies’ Insured Loss that applies to the
Program Year,

exceeds the amount of the Affiliated Companies’ gross Insured Loss that applies
to the Program Year, this excess shall be the “Excess Amount”.
The Reinsurer’s proportion of the Excess Amount shall be in the ratio that the
Reinsurer’s part of Insured Loss payable under this Agreement bears to the sum
of the Affiliated Companies’ total collectable reinsurance recoverables for all
Insured Loss.
Upon receipt of payment under the Act by Affiliated Companies, the Company shall
pay to or credit the Reinsurer under this Agreement with its share of the Excess
Amount as set forth in the preceding paragraph.
Article XVIII — RESERVES AND TAXES
The Reinsurer shall maintain the required reserves as to the Reinsurer’s portion
of unearned premium, claims, losses, and Adjustment Expense.
The Company shall be liable for all premium taxes on premium ceded to the
Reinsurer under this Agreement. If the Reinsurer is obligated to pay any premium
taxes on this premium, the Company shall reimburse the Reinsurer; however, the
Company shall not be required to pay taxes twice on the same premium.
Article XIX — OFFSET
The Company or the Reinsurer may offset any balance, whether on account of
premium, commission, claims or losses, adjustment expense, salvage, or
otherwise, due from one party to the other under this Agreement or under any
other agreement heretofore or hereafter entered into between the Company and the
Reinsurer.
Article XX — INSPECTION OF RECORDS
The Company shall allow the Reinsurer to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including Company files
GENERAL REINSURANCE CORPORATION

-12-



--------------------------------------------------------------------------------



 



concerning claims, losses, or legal proceedings which involve or are likely to
involve the Reinsurer. The Reinsurer’s right of inspection shall continue after
the termination of this Agreement.
Article XXI — ARBITRATION
All unresolved differences of opinion between the Company and the Reinsurer
relating to this Agreement, including its formation and validity, shall be
submitted to arbitration consisting of one arbitrator chosen by the Company, one
arbitrator chosen by the Reinsurer, and a third arbitrator chosen by the first
two arbitrators.
The party demanding arbitration shall communicate its demand for arbitration to
the other party by registered or certified mail, identifying the nature of the
dispute and the name of its arbitrator, and the other party shall then be bound
to name its arbitrator within 30 days after receipt of the demand.
Failure or refusal of the other party to so name its arbitrator shall empower
the demanding party to name the second arbitrator. If the first two arbitrators
are unable to agree upon a third arbitrator after the second arbitrator is
named, each arbitrator shall name three candidates, two of whom shall be
declined by the other arbitrator, and the choice shall be made between the two
remaining candidates by drawing lots. The arbitrators shall be disinterested and
shall be active or retired officers of property or casualty insurance or
reinsurance companies.
The arbitrators shall adopt their own rules and procedures and are relieved from
judicial formalities. In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
shall make their award with a view to effecting the intent of this Agreement.
The decision of the majority of the arbitrators shall be in writing and shall be
final and binding upon the parties.
Each party shall bear the cost of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and other
costs of the arbitration. In the event both arbitrators are chosen by one party,
the fees of all arbitrators shall be equally divided between the parties.
The arbitration shall be held at the times and places agreed upon by the
arbitrators.
Article XXII — INSOLVENCY OF THE COMPANY
In the event of the insolvency of the Company, the reinsurance proceeds will be
paid to the Company or the liquidator, with reasonable provision for
verification, on the basis of the claim allowed in the insolvency proceeding
without diminution by reason of the inability of the Company to pay all or part
of the claim, except as otherwise specified in the statutes of any state having
jurisdiction of the insolvency proceedings or except where the Agreement, or
other written agreement, specifically provides another payee of such reinsurance
in the event of insolvency.
GENERAL REINSURANCE CORPORATION

-13-



--------------------------------------------------------------------------------



 



The Reinsurer shall be given written notice of the pendency of each claim
against the Company on the policy(ies) reinsured hereunder within a reasonable
time after such claim is filed in the insolvency proceedings. The Reinsurer
shall have the right to investigate each such claim and to interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defenses
which it may deem available to the Company or its liquidator. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.
Article XXIII — ENTIRE AGREEMENT
This Agreement constitutes the entire Agreement between the parties with respect
to the business reinsured hereunder. Any change or modification to this
Agreement shall be made by written amendment to this Agreement and signed by the
parties hereto.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate.
this 1ST day of August, 2008.

            PHILADELPHIA INDEMNITY INSURANCE
COMPANY
PHILADELPHIA INSURANCE COMPANY
      /s/ Christopher J. Maguire       EVP & COO      Title     

Attest: /s/ William A. McKenna           
and this 28 day of July, 2008.

            GENERAL REINSURANCE CORPORATION
      /s/ Andrew Castro      Vice President      Title     

Attest: /s/ Lavren McDermott           
Agreement No. P304
GENERAL REINSURANCE CORPORATION

-14-



--------------------------------------------------------------------------------



 



APPENDIX A
Attached to and made a part of
AGREEMENT NO. P304
EXCLUDED KEYS AND ISLANDS
ALABAMA:
     Aux Herbes Island
     Dauphin island
FLORIDA:
     Amelia Island
     Anclote Island
     Anna Marie Island
     Big Pine Key
     Big Torch Key
     Bush Key
     Cabbage Key
     Captiva Island
     Caladesi Island
     Casey Key
     Cayo Costa Island
     Cedar Key
     Coquina Key
     Crooked Key
     Cudjoe Key
     Elliott Key
     Estero Island
     Gasparilla Island
     Hog Island
     Honeymoon Island
     Hutchinson Island
     J.N. Ding Darling NWR
     Johnston Key
     Jupiter Island
     Key Biscayne
     Key Largo
     Key West
     Long Key
     Longboat Key
     Lower Matecumbe Key
     Marco Island
     Merritt Island
     Meed Keys
     Mullet Key
     No Name Key
     North Captiva Island
     Old Rhodes Key
     Oyster Keys
     Piney Island
     Plantation Key
     St. George Island
     St. Vincent Island
     Sand Keys
     Santa Rosa Island
     Sanibel Island
     Siesta Key
     Snead Island
     Snipe Keys
     Stock Island
     Sugarloaf Key
     Ten Thousands Islands
     Treasure Island
     Upper Matecumbe Key
     Vaca Key
GEORGIA:
     Cumberland Island
     Jekyll Island
     Ossabaw Island
     St. Catherines Island
     St. Simons Island
     Sapelo Island
     Skidaway Island
     Tybee Island
     Wassaw Island
LOUISIANA:
Breton Island
Chandeleur Island
Curlew Island
Freemason Island
Grand Gosier Island
Grand Isle
Grand Terre Island
Isle au Pitre
Marsh Island
North Island
Shell Keys
MISSISSIPPI:
Cat Island
Horn Island
Petit Bois Island
Ship Island
GENERAL REINSURANCE CORPORATION





--------------------------------------------------------------------------------



 



NORTH CAROLINA:
Cedar Island
Durant Island
Harkers Island
Knotts Island
Mackay Island
Ocean Isle Island
Ocracoke Island
Pea Island
Roanoke Island (Nags Head)
Portsmounth Island
Smith Island
SOUTH CAROLINA:
Cape Island
Capers Island
Cedar Island
Daufuskie Island
Dewees Island
Edisto Island
Fripp Island
Folly Island
Hilton Head Island
Hunting Island
Isle of Palms
John Island
Kiawah Island
Morgan Island
Morris Island
Murphy Island
North Island
Pritchards Island
Seabrook Island
South Island
The Grand Strand
TEXAS:
Brazos Island
Galveston Island
High Island
Matagorda Island Mustang
Island
Padre Island
San Jose Island
South Padre Island
VIRGINIA:
Cedar Island
Cobb Island
Fishermans Island
Hog Island
Metomkin Island
Myrite Island
Parramore Island
Plum Tree Island
Ship Shoal Island
Tangier Island
Wallops Island
Wreck Island
Appendix A
Agreement No. P304
GENERAL REINSURANCE CORPORATION

Page 2 of 2



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE — REINSURANCE — USA
     (1) This Agreement does not cover any loss or liability accruing to the
Company directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.
     (2) Without in any way restricting the operation of paragraph (1) of this
Clause, this Agreement does not cover any loss or liability accruing to the
Company, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

  (i)   Nuclear reactor power plants including all auxiliary property on the
site, or     (ii)   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or     (iii)   Installations
for fabricating complete fuel elements or for processing substantial quantities
of “special nuclear material”, and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    (iv)   Installations other than those listed in paragraph (2) (iii) above
using substantial quantities of radioactive isotopes or other products of
nuclear fission.

     (3) Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

  (a)   where the Company does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof.

     (4) Without in any way restricting the operations of paragraphs (1),(2) and
(3) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.
     (5) It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Company to be the primary hazard.
     (6) The term “special nuclear material” shall have the meaning given it in
the Atomic Energy Act of 1954 or by any law amendatory thereof.
     (7) The Company to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:

  (a)   all policies issued by the Company on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.     (b)   with respect to any risk located in Canada
policies issued by the Company on or before 31st December 1958 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.

N.M.A. 1119
GENERAL REINSURANCE CORPORATION

 